DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 2, 2021 has been entered.
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on July 2, 2021. Claims 1-3, 5-13, and 16-20 are pending in the application and are being examined herein.
Status of Objections and Rejections
	All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
	New objections to the claims are necessitated by the amendments.
	New grounds of rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and 35 U.S.C. 103 are necessitated by the amendments.
Claim Objections
Claim 19 is objected to because of the following informalities:  in lines 1-2 of the claim, “the protective coating” should read “the detachable and/or dissolvable protective coating” for consistency.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  
In line 2 of the claim, “the protective coating” should read “the detachable and/or dissolvable protective coating” for consistency.
In line 2 of the claim, “access the” should read “access to the” for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 17 recites the limitation “the open-junction opening or the combination thereof is a highly ion-conductive closure” in lines 2-3 of the claim. The specification does not contain support for the open-junction opening being a highly ion-conductive closure. Instead, the specification discloses that the diaphragm is a highly ion-conductive closure, and that the open-junction opening is a tiny hole in the housing of the reference electrode (see para. [0023] of the instant US PGPub). How can an open-junction opening be an ion-conductive closure as claimed? Applicant is required to cancel the new matter in reply to this Office Action.
Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 18 recites the limitation “a porosity of the diaphragm allows only ion conduction to occur between a reference electrode space and a measurement space” in lines 2-4 of the claim. The specification does not contain support for a porosity of the diaphragm allowing only ion conduction to occur. Instead, the specification discloses that the diaphragm may be porous and allows only ion conduction between the reference electrode space and the measurement space (see para. [0023] of the instant US PGPub). Applicant is required to cancel the new matter in reply to this Office Action.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the open-junction opening or the combination thereof is a highly ion-conductive closure” in lines 2-3 of the claim. It is unclear how the open-junction opening can be a highly ion-conductive closure
The term "highly" in claim 17 is a relative term which renders the claim indefinite.  The term "highly ion-conductive closure" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neuwelt (US 3,756,936 A) (provided in Applicant’s IDS filed on October 24, 2017) and further in view of Auerswald et al. (US 2011/0147213 A1) and further in view of Broadley et al. (US 2004/0195098 A1), as evidenced by Merriam-Webster, Definition of readily (2021) (hereinafter “Merriam-Webster”) with respect to claim 1 and Dextran, DrugBank (2019) (hereinafter “DrugBank”) with respect to claims 5-7.
Regarding claim 1, Neuwelt teaches a potentiometric electrode assembly (electrochemical electrode structures for ion potential measurements, col. 1, lns. 19-22, combination electrodes, col. 3, lns. 36-38) comprising a reference electrode (reference electrode 10, Fig. 1, col. 2, ln. 45) and a reference electrode electrolyte (electrolyte 32 in tube 12, Fig. 1, col. 2, lns. 52-53).
Neuwelt teaches that in electrochemical measurements two electrodes, a measuring electrode and a reference electrode, are commonly employed to determine hydrogen ion concentration in the solution of interest, wherein the reference electrode is disposed in an electrolyte solution and the measuring electrode is disposed in the sample to be measured (col. 1, lns. 24-33). Neuwelt is silent with respect to an ion-selective electrode in the particular +-ion selective glass membrane (Fig. 1, para. [0022] & [0062]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the electrochemical electrode structures of Neuwelt to include an H+-ion selective electrode as taught by Auerswald because it was known that combination electrodes may be used in addition to the illustrated reference electrode (Neuwelt, col. 3, lns. 36-38), and such electrode combinations can determine corresponding ion concentrations in aqueous solutions or water-containing measured media (Auerswald, para. [0002]).
Modified Neuwelt teaches the reference electrode having a diaphragm (leak structure 40 is provided by a conventional porous ceramic plug 42 sealed in aperture 44 of member 12, Fig. 1, col. 2, lns. 53-55). This embodiment in Fig. 1 of Modified Neuwelt fails to teach the reference electrode having an open-junction opening. However, Modified Neuwelt teaches that other forms of leak structures include tiny cracks in the glass wall of the electrodes, small capillary tubes, or annular spaces about metal rods molded in openings in the glass walls of the electrode, and that such leak structures are designed to provide a certain slow passage of liquid therethrough (col. 1, lns. 40-45). Broadley also teaches a flowing junction reference electrode comprising a liquid junction member situated between a reference electrolyte solution and a sample solution (abstract) like that of Modified Neuwelt. Broadley teaches that ion flow and electrolytic contact between the reference electrolyte solution 110 and the sample solution is made through a liquid junction structure 102 which comprises flowing nanochannels 106 (Figs. 1-2 & 4, para. [0073], [0145], [0157]). It would have been obvious to one of ordinary skill in the art at the time the 
Modified Neuwelt teaches at least the diaphragm or the open-junction opening being provided with a protective coating detachable and/or dissolvable upon short contact with an aqueous solution (a thin organic film 48 formed of dextran is adhered to the external surface of the member 12 having the open flowing nanochannels, Neuwelt, Fig. 1, col. 2, lns. 56-57 & 66-67, Broadley, Figs. 1-2 & 4, para. [0073], [0145], [0157], see modification supra; the thin organic dextran film 48 is effectively inert to the potassium chloride electrolyte and is water-soluble, Fig. 1, col. 2, lns. 57-63; the thin organic dextran film 48 is readily dissolved in hot water, col. 3, lns. 23-24 & 33).
Modified Neuwelt is silent with respect to the exact time is takes for the thin organic dextran film 48 to dissolve in water, and therefore fails to teach wherein the short contact comprises from 1 second to 5 minutes. However, Modified Neuwelt teaches that dextran may be readily dissolved in water (col. 3, lns. 21-25). As evidenced by Merriam-Webster, the definition of “readily” is “in a ready manner, such as without hesitating” (pg. 2), so Examiner interprets dextran to dissolve almost immediately in water, for example in a matter of seconds. Additionally, the claim has not defined the degree of dissolvability, so Examiner interprets dextran to at least partially dissolve almost immediately in water, for example in a matter of seconds. It has been held that obviousness exists where the claimed ranges and prior art ranges Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP § 2144.05(I). In the instant case, the dextran film disclosed by Modified Neuwelt serves the purpose of sealing a leak structure of an electrochemical electrode, wherein the dextran film is readily removable and dissolvable in water (col. 1, lns. 63-66, col. 2, lns. 1-8, col. 3, lns. 21-25 & 33). Thus, it is obvious to have a dextran film that is dissolvable upon a short contact of from 1 second to 5 minutes with an aqueous solution because such timing, although not explicitly disclosed by Modified Neuwelt, would serve the same purpose and provide the same properties as the readily removable and dissolvable dextran film that is disclosed by Modified Neuwelt.
Claim 1 recites “a diaphragm or an open-junction opening,” and therefore, the limitation “wherein the diaphragm separates the reference electrode electrolyte from a sample solution and prevents mixing of the reference electrode electrolyte and the sample solution, and, at a same time, provides electrical connection of the ion-selective electrode and the reference electrode” is further limiting an optional component of claim 1 and is not further limiting the potentiometric electrode assembly when the reference electrode comprises an open-junction opening.
Regarding claim 2, Modified Neuwelt teaches wherein the ion-selective electrode is an H+-selective glass electrode (a pH glass electrode having an H+-ion selective glass membrane, Auerswald, Fig. 1, para. [0022] & [0062]) and the reference electrode electrolyte is an aqueous alkali metal halide (potassium chloride electrolyte 32, col. 2, lns. 52-53). Modified Neuwelt teaches that a silver wire 20 extends through the half-cell structure 22 of electrode 12 (Fig. 1, col. 2, lns. 48-49). Modified Neuwelt teaches that a reference electrode typically comprises a metal in contact with a sparingly soluble salt of the metal in the electrolyte, the metal salt having a non- 
Regarding claim 3, Modified Neuwelt teaches the ion-selective electrode (a pH glass electrode having an H+-ion selective glass membrane, Auerswald, Fig. 1, para. [0022] & [0062]) and the potentiometric electrode assembly (the electrochemical electrode structures for ion potential measurements, col. 1, lns. 19-22, combination electrodes, col. 3, lns. 36-38).
The limitations “intended for single use” and “integrally fitted in a container” (Examiner notes that “container” is not an element of the claims because it is not part of the potentiometric electrode assembly) are intended use limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). See MPEP § 2114.
Examiner further notes that any ion-selective electrode can be used once, so the ion- selective electrode of Modified Neuwelt is capable of the recitation “intended for single use.” Examiner also notes that any container can fit the electrochemical electrode structures for ion 
Regarding claim 5, Modified Neuwelt teaches the detachable and/or dissolvable protective coating (the thin organic dextran film 48 is effectively inert to the potassium chloride electrolyte and is water-soluble, Fig. 1, col. 2, lns. 57-63).
The limitation “does not inhibit cell growth” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Neuwelt teaches that the thin organic film consists of dextran which is water soluble (col. 2, lns. 9-11, 15, 56-65). The instant specification states that possible substances that do not inhibit cell growth include biological polymers degradable in water (pg. 6 of instant specification). Dextran is a polysaccharide composed of glucose units (DrugBank) and, therefore, dextran is a polymer degradable in aqueous solution. Thus, the thin organic dextran film is capable of the recitation “does not inhibit cell growth.”
Regarding claim 6, Modified Neuwelt teaches wherein the material of the detachable and/or dissolvable protective coating is selected from: polymers degradable in aqueous solution or excipients for medicaments (the thin organic film 48 consists of dextran and is water-soluble, Fig. 1, col. 2, lns. 56-65; dextran is a polysaccharide composed of glucose units, DrugBank; therefore, dextran is a polymer degradable in aqueous solution).
Regarding claim 7, Modified Neuwelt teaches wherein the material of the detachable and/or dissolvable protective coating is selected from: sugars, sugar alcohols, soluble starch, polyvinyl alcohol, microcrystalline cellulose and/or mixtures thereof (the thin organic film 48 consists of dextran, Fig. 1, col. 2, lns. 15 & 56-65; dextran is a polysaccharide composed of glucose units, DrugBank; therefore, dextran is a sugar).
Regarding claim 16, Modified Neuwelt teaches wherein no reference electrode electrolyte leaves the reference electrode (no electrolyte leakage, col. 3, lns. 30-31).
Regarding claim 17, Modified Neuwelt teaches wherein the diaphragm or the open-junction opening or the combination thereof is a highly ion-conductive closure (ion flow is made through the flowing nanochannels, Broadley, Figs. 1-2 & 4, para. [0073], [0145], [0157], see modification supra).
Regarding claim 18, claim 1 recites “a diaphragm or an open-junction opening,” and therefore, the limitation “wherein the diaphragm is a porous ceramic or a porous partition wall and wherein a porosity of the diaphragm allows only ion conduction to occur between a reference electrode space and a measurement space containing a material to be measured” is further limiting an optional component of claim 1 and is not further limiting the potentiometric electrode assembly when the reference electrode comprises an open-junction opening.
Regarding claim 19, Modified Neuwelt teaches wherein the protective coating serves as a barrier for the reference electrode electrolyte of the reference electrode (the thin organic dextran film 48 prevents electrolyte leakage from the reference electrode 10, col. 2, lns. 56-57, col. 3, lns. 28-33).
The limitation “during storage in order to prevent crystal or drop formation” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is 
Examiner further notes that Modified Neuwelt teaches that the reference electrode comprises the thin organic dextran film 48 that is effectively inert to the potassium chloride electrolyte and is soluble in water such that the reference electrode avoids electrolyte leakage during storage (Fig. 1, col. 2, lns. 57-63, col. 3, lns. 28-35), so the thin organic dextran film is capable of the recitation “during storage in order to prevent crystal or drop formation.”
Regarding claim 20, the limitation “wherein after the short contact of the protective coating with the aqueous solution, ionic access to the diaphragm or the open-junction opening or the combination thereof is allowed” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Neuwelt teaches that the thin organic dextran film 48 is readily dissolved in hot water (Fig. 1, col. 3, lns. 23-24 & 33), and that ion flow is made through the flowing nanochannels (Broadley, Figs. 1-2 & 4, para. [0073], [0145], [0157], see modification supra), so Modified Neuwelt is capable of the recitation “wherein after the short 
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Neuwelt (US 3,756,936 A) (provided in Applicant’s IDS filed on October 24, 2017) and further in view of Auerswald et al. (US 2011/0147213 A1) and further in view of Broadley et al. (US 2004/0195098 A1), as evidenced by Merriam-Webster, Definition of readily (2021) (hereinafter “Merriam-Webster”) with respect to claim 1, as applied to claim 1 above, and further in view of Trapp et al. (US 2012/0152765 A1).
Regarding claim 8, Modified Neuwelt teaches a method for treating the potentiometric electrode assembly as claimed in claim 1 (see rejection of claim 1 supra), wherein
the detachable and/or dissolvable protective coating is applied to the diaphragm or the open-junction opening (the thin organic film 48 is applied by immersing the external surface of the member 12 having the open flowing nanochannels in a saturated aqueous dextran solution, Neuwelt, Fig. 1, col. 2, lns. 66-70, Broadley, Figs. 1-2 & 4, para. [0073], [0145], [0157], see modification supra; the thin organic dextran film 48 is effectively inert to the potassium chloride electrolyte and is water-soluble, Fig. 1, col. 2, lns. 57- 63),
the detachable and/or dissolvable protective coating thus obtained is left to dry or dried (the electrode is then removed from the solution and the water allowed to evaporate, leaving a thin dextran film 48, col. 2, lns. 70-72).
Modified Neuwelt fails to teach wherein the potentiometric electrode assembly is integrally fitted in a container and the container containing the potentiometric electrode assembly is sterilized. However, Trapp teaches a potentiometric sensor including a reference half-cell space which has a sealed passageway between the reference electrolyte and the medium 
Regarding claim 9, Modified Neuwelt teaches the potentiometric electrode assembly as claimed in claim 1 (see rejection of claim 1 supra). Modified Neuwelt fails to teach a bioreactor equipped with the potentiometric electrode assembly as claimed in claim 1. However, Trapp teaches a potentiometric sensor including a reference half-cell space which has a sealed passageway between the reference electrolyte and the medium (abstract) like that of Modified Neuwelt. Trapp teaches that a potentiometric probe is monitored in a process container such as a single-use bioreactor (para. [0009]), and that the sensor is provided in the single-use container (para. [0057]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the potentiometric electrode assembly of Modified Neuwelt to be provided in a bioreactor as taught by Trapp because it will then be possible to monitor a measured variable of a measured medium in supply or drain lines (Trapp, para. [0009]).
Regarding claim 10, Modified Neuwelt teaches the ion-selective electrode (a pH glass electrode having an H+-ion selective glass membrane, Auerswald, Fig. 1, para. [0022] & [0062]).
The limitation “wherein the ion-selective electrode is precalibrated” is a product-by- process limitation. Generally, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Thus, the structure 
Regarding claim 11, the limitation “wherein a material to be measured is an aqueous cell culture solution” is with respect to an article worked upon (an aqueous cell culture solution) and not a positively recited element of the bioreactor equipped with the potentiometric electrode assembly. Inclusion of the material or article worked upon (an aqueous cell culture solution) by a structure (the bioreactor equipped with the potentiometric electrode assembly) being claimed does not impart patentability to the claims. MPEP § 2115.
Regarding claim 12, Modified Neuwelt teaches a bioreactor equipped with the potentiometric electrode assembly obtained as claimed in claim 8 (the sensor is provided in a single-use container, also known as a single-use bioreactor, Trapp, para. [0009] & [0057]; see rejection of claims 1 and 8 supra).
Regarding claim 13, Modified Neuwelt teaches the potentiometric electrode assembly (the electrochemical electrode structures for ion potential measurements, col. 1, lns. 19-22, combination electrodes, col. 3, lns. 36-38; see rejection of claims 1 and 8 supra).
The limitation “avoids crystal formation or droplet formation after sterilization by gamma irradiation” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention 
Examiner further notes that Modified Neuwelt teaches that the electrochemical electrode structures comprise the thin organic dextran film 48 that is effectively inert to the potassium chloride electrolyte and is soluble in water such that the reference electrode avoids electrolyte leakage in a non-use condition in a sterilized container (Neuwelt, Fig. 1, col. 2, lns. 57-63, col. 3, lns. 28-35, Trapp, para. [0057]), so the electrochemical electrode structures are capable of the recitation “avoids crystal formation or droplet formation after sterilization by gamma irradiation.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of new grounds of rejection. Prior art Broadley is now relied upon for the feature of an open-junction opening as recited supra.
Applicant's arguments filed July 2, 2021 have been fully considered but they are not persuasive.
In the arguments presented on pages 8-9 of the amendment, Applicant argues that Neuwelt and the other cited references do not disclose, teach, or suggest that ionic access is allowed after the short contact.
Examiner respectfully disagrees. In response to applicant's argument that Modified Neuwelt does not teach that ionic access is allowed after the short contact, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP § 2144.05(I). In the instant case, the dextran film disclosed by Modified Neuwelt serves the purpose of sealing a leak structure of an electrochemical electrode, wherein the dextran film is readily removable and dissolvable in water (col. 1, lns. 63-66, col. 2, lns. 1-8, col. 3, lns. 21-25 & 33). Thus, it is obvious to have a dextran film that is completely dissolvable upon a short contact of from 1 second to 5 minutes with an aqueous solution because such timing, although not explicitly disclosed by Modified Neuwelt, would serve the same purpose and provide the same properties as the readily removable and dissolvable dextran film that is disclosed by Modified Neuwelt. After the dextran film is removed, ion flow can be made through the flowing nanochannels.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAMES LIN/            Supervisory Patent Examiner, Art Unit 1794